Citation Nr: 0113188	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  00-15 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Fort Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for diabetes mellitus.

2.  Entitlement to service connection for hyperlipidemia.
 
3.  Entitlement to service connection for coronary artery 
disease (CAD).

4.  Entitlement to service connection for pancreatitis. 

5.  Entitlement to service connection for peripheral 
neuropathy, to include as secondary to inservice exposure to 
herbicides. 

6.  Entitlement to a total disability rating based on 
individual unemployability. 




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to June 1975 
and from October 1977 to May 1989.

In August 1995, the RO denied the veteran's claim for service 
connection for diabetes mellitus. 

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an April 2000 RO rating 
decision.  

Since the issue regarding diabetes mellitus was previously 
denied by the RO, and that denial was never appealed, the 
Board has recharacterized the issue to properly address the 
procedure involved in determining whether that previously 
denied claim can be reopened. 

The issues regarding entitlement to service connection for 
hyperlipidemia, CAD, pancreatitis, and peripheral neuropathy, 
as well as the issue involving individual unemployability 
will be addressed in the REMAND portion of this document. 


 


FINDINGS OF FACT

1.  In August 1995, the RO denied the claim of entitlement to 
service connection for diabetes mellitus.

2.  The veteran was notified of this determination that 
month.  He did not file a timely appeal of this determination 
with the VA.  

3.  Evidence received since August 1995 includes evidence 
that tends to prove facts material to the claim for service 
connection for diabetes mellitus.


CONCLUSION OF LAW

New and material evidence to reopen the claim of service 
connection for diabetes mellitus has been submitted and the 
claim is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 
C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, in August 1995, the RO denied the specific 
claim of entitlement to service connection for diabetes 
mellitus.  

Pursuant to 38 U.S.C.A. § 5108 (West 1991), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 1991) and 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Additionally, 
current regulations  provide as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2000)

For the purposes of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to presumed. Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

Since August 1995, statements and office notes have been 
submitted from the veteran's private physician essentially 
indicating that he has diabetes mellitus due to 
hyperlipidemia that was shown during service.  

The Board finds that the additional medical evidence is 
relevant and probative as to the question of service 
connection for diabetes mellitus and is so significant that 
it must be considered in order to fairly decide the merits of 
the veteran's claim.  See 38 C.F.R. § 3.156(a).  

New and material evidence having been submitted, the claim of 
service connection for diabetes mellitus is reopened.


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for diabetes mellitus, the appeal 
to this extent is allowed, subject to further action as 
discussed hereinbelow.





REMAND

The second step for the Board in this case is to assess the 
new and material evidence in the context of the other 
evidence of record and make new factual determinations.  See 
Masors v. Derwinski, 2 Vet. App. 181, 185 (1992) (quoting 
Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991), and Jones 
v. Derwinski, 1 Vet. App. 210, 215 (1991)).  A finding of 
"new and material" evidence does not mean that the case will 
be allowed, just that the case will be reopened and new 
evidence considered in the context of all other evidence for 
a new determination of the issues.  Smith v. Derwinski, 1 
Vet. App. 178, 179-80 (1991).

For the reasons noted below, however, the Board is unable to 
proceed to addressing the merits of the veteran's newly 
reopened claim regarding diabetes mellitus, nor those of the 
other issues on appeal. 

The Board points out that, during the course of the veteran's 
appeal, the statutes governing assistance to claimants and 
the benefit of the doubt were amended.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Aside from the notice and development required under the 
Veteran's Claims Assistance Act of 2000, the Board finds that 
there is specific development that needs to be accomplished 
prior to adjudication of the veteran's claims.  The Board is 
aware that the veteran's private physician has indicated that 
the veteran has diabetes mellitus, CAD, and pancreatitis due 
to hyperlipidemia that began during service.  Furthermore, 
the veteran's physician has indicated that hyperlipidemia is 
a specific disability and not just a medical finding.  The 
veteran has requested an independent medical opinion in this 
regard.  

In light of the private medical evidence tending to support 
his claims, and the lack of other substantial medical 
evidence regarding the claimed disorders, the veteran should 
be afforded a new VA examination to determine the nature and 
etiology of each of his claimed disorders.  For any disorder 
found, the examiner should render a medical opinion as to 
whether it is as likely as not that that condition is due to 
or aggravated by service or by a service-connected disorder.  
During his examination on remand, the examining physician 
should determine whether hyperlipidemia shown during service 
was a symptom of any known disease or disability incurred in 
or aggravated by service.  The examiner should also be asked 
to provide a medical opinion as to whether it is at least as 
likely as not that the veteran's hyperlipidemia has any 
relationship to his claimed disorders of diabetes mellitus, 
CAD, pancreatitis, or peripheral neuropathy. 

Prior to any examination, the veteran should be notified of 
the laws and regulations pertaining to his claims and be 
given an opportunity to submit any evidence or argument in 
support thereof.  In this regard, the Board must point out 
that the regulations regarding presumptive service connection 
for specific disorders associated with inservice exposure to 
herbicides are being ammended to include diabetes II (or 
diabetes mellitus).  On remand, the veteran should be 
notified of any applicable changes in law that may have an 
impact on his claims.

Finally, the Board finds that the veteran's claim for 
individual unemployability must also be remanded since it is 
inextricably intertwined with the other issues on appeal in 
that it cannot be properly addressed until the other issues 
are resolved.  Harris v. Derwinski, 1. Vet. App. 180 (1991).  
In light of the veteran's assertion that he is unemployable 
due to disorders related to service, the pendency of his 
claims for service connection, and the length of time since 
his service-connected conditions were last rated, the Board 
finds that the RO should undertake de novo review of the 
veteran's claim for individual unemployability.  All 
indicated development should be undertaken in this regard. 

For the foregoing reasons, and in order to fairly and fully 
adjudicate the veteran's claims, the case is remanded to the 
RO for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to any pertinent formal or informal 
guidance provided by VA, including, among 
other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  

2.  The RO should take appropriate steps 
to contact the veteran in order to 
provide him the opportunity to submit any 
additional medical evidence or 
information or argument to support his 
claims of service connection for diabetes 
mellitus, hyperlipidemia, CAD, 
pancreatitis, and peripheral neuropathy, 
as well as his claim for individual 
unemployability.  The veteran should also 
be requested to submit the names, 
addresses, and approximate dates of 
treatment of all health care providers, 
VA and non-VA, who have treated him for 
the claimed conditions since service.  
When the veteran responds, and provides 
any necessary authorizations, the named 
health care providers should be contacted 
and asked to provide copies of all 
clinical records documenting their 
treatment, which are not already in the 
claims folder.  The veteran should be 
afforded a reasonable amount of time to 
obtain and submit such evidence to the 
RO.  

3.  The RO should then should take 
appropriate steps to schedule the veteran 
for a VA examination to determine the 
nature and likely etiology of any of his 
claimed disorders.  All necessary special 
studies or tests should be accomplished.  
All indicated testing should be performed 
in this regard.  The examiner should 
elicit from the veteran and record a full 
medical history referable to the claimed 
conditions.  Based on his/her review of 
the case, the examiner should express an 
opinion as to the medical probability 
that any current disability is due to 
disease or injury that was incurred in or 
aggravated by service, or is otherwise 
related to a service-connected disorder.  
Furthermore, the examiner should indicate 
whether hyperlipidemia shown during 
service was a symptom of any known 
disease.  The examiner should also be 
asked to provide a medical opinion as to 
whether it is as likely as not that the 
veteran's hyperlipidemia has any 
relationship to his claimed diabetes 
mellitus, CAD, pancreatitis, or 
peripheral neuropathy. The nature of any 
such relationship should be explained. A 
complete rationale for any opinion 
expressed must be provided.  If the 
physician can not answer any of the above 
questions without resort to speculation, 
he or she should so indicate.  The report 
of the examination should be associated 
with the veteran's claims folder.  

4.  The veteran should be scheduled for a 
VA examination of the nerves to determine 
the nature and etiology of any peripheral 
neuropathy.  All indicated tests must be 
conducted.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study.  The 
examiner should specifically indicate the 
likelihood that any peripheral neuropathy 
found had its onset during veteran's 
periods of service or is otherwise 
related thereto, or is related to any of 
his service-connected disorders. A 
complete rationale for any opinion 
expressed must be provided.  If the 
physician can not answer pertinent 
questions without resort to speculation, 
he or she should so indicate.  The report 
of the examination should be associated 
with the veteran's claims folder. 

5.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, such as obtaining additional 
medical opinions, the RO should review 
the veteran's claims, including his claim 
for individual unemployability.  If any 
benefit sought on appeal is not granted, 
the veteran and his attorney (should he 
have one) should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 



